717 N.W.2d 337 (2006)
475 Mich. 1237
John R. JACOBS, Plaintiff-Appellee,
v.
TECHNIDISC, INC., and Producer's Color Services, Inc., Defendants-Appellees, and
Michigan Mutual Insurance Company n/k/a Amerisure Mutual Insurance Company, Intervenor-Appellant.
Marcia Van Til, Plaintiff-Appellant,
v.
Environmental Resources Management, Inc., Defendant-Appellee.
Docket Nos. 128715. 128283. COA Nos. 258271, 250539.
Supreme Court of Michigan.
July 21, 2006.
On order of the Court, supplemental briefs filed by the parties pursuant to the order of May 12, 2006 are considered, and IT IS ORDERED that these cases be resubmitted without further briefing or oral argument.
WEAVER, J., dissents and joins the statement of MARILYN J. KELLY, J.
MARILYN J. KELLY, J., dissents and states as follows:
Because I see no need to delay ruling on these cases until next term, I must dissent from the order. The issues in these two cases were fully briefed and argued before this Court in May 2006. We later asked for additional briefing on the likely practical consequences should we overrule Sewell v. Clearing Machine Corp., 419 Mich. 56, 347 N.W.2d 447 (1984).
The parties and the amici curiae dutifully and quickly filed supplemental briefs. The court clerk received the last of them on June 23, 2006. Therefore, we have had three weeks to consider all the parties' latest filings. This has provided ample time to weigh the implications of overruling Sewell.
Those favoring a delay in deciding these cases offer no rationale for it. Because over two weeks remain in our term, and because we have had the parties' briefs for weeks, we should decide the cases now. These appeals were brought to us over 15 months ago. The parties deserve a decision on them sooner, not later.